  Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 1 of 24



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                     Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions



                  PLAINTIFFS’ OPPOSITION TO
 DEFENDANTS’ MOTION IN LIMINE NO. 16 TO PREVENT IMPROPER USE OF
          THE COURT’S COLLATERAL ESTOPPEL ORDER
       Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 2 of 24



                                                  TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................................... ii
I.        INTRODUCTION .............................................................................................................. 1
II.       ARGUMENT ...................................................................................................................... 2
          A.        FOREST’S MOTION IN LIMINE IS AN IMPROPER ATTEMPT TO
                    RECONSIDER THE COLLATERAL ESTOPPEL ORDER AND ESCAPE
                    THIS COURT’S PRIOR FINDINGS ..................................................................... 2
          B.        JURY INSTRUCTIONS – TO BE DELIVERED BY THE COURT –
                    WOULD CORRECTLY INFORM THE JURY OF ISSUES PREVIOUSLY
                    DECIDED ............................................................................................................... 3
          C.        FOREST’S REQUEST TO EXCLUDE EVIDENCE ON PRE AND POST
                    FEBRUARY 14, 2014 WITHDRAWAL CONDUCT SHOULD BE
                    DENIED. ................................................................................................................. 7
                    1.        The general categories of evidence that Forest seeks to exclude are
                               relevant. ....................................................................................................... 8
                               a.         Evidence related to Forest’s “planned implementation of its
                                          hard switch” is relevant to frame the context of its impact............. 9
                               b.         Evidence of the “rationale for choosing a hard-switch
                                          strategy” and “dissatisfaction with its soft-switch conversion”
                                          is relevant to show the reasonable expectations from a soft
                                          switch alone. ................................................................................. 11
                               c.         Evidence of the “timing” of the hard switch decision is
                                          relevant to show that the decision affected formulary changes. ... 12
                               d.         Evidence of “various ‘soft switch’ marketing efforts Forest
                                          considered or employed” will show Forest considered its soft
                                          switch efforts in forecasting a 30% soft switch share. .................. 13
                    2.        The specific testimony Forest seeks to exclude is relevant to show the
                               impact of withdrawal statements on physicians’ prescribing habits ......... 15
          D.        FOREST SUFFERS NO UNFAIR PREJUDICE FROM BEING
                    PRECLUDED FROM RELITIGATING ITS PROCOMPETITIVE
                    JUSTIFICATIONS ............................................................................................... 16
          E.        THE COLLATERAL ESTOPPEL ORDER IS ADMISSIBLE AND
                    PLAINTIFFS’ EXPERTS CAN REFER TO IT WHILE TESTIFYING ............. 17
          F.        PLAINTIFFS AGREE THAT THE COURT CAN EXCLUDE
                    REFERENCES TO THE LIMITED DISTRIBUTION BY MAIL ORDER
                    BY BOTH PARTIES ............................................................................................ 18
III.      CONCLUSION ................................................................................................................. 18



                                                                       i
        Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 3 of 24



                                                  TABLE OF AUTHORITIES


Cases                                                                                                                                  Page(s)

In re Actos End-Payor Antitrust Litig.,
    848 F.3d 89 (2d Cir. 2017).....................................................................................................5, 6

Allen v. McCurry,
    449 U.S. 90 (1980) .....................................................................................................................6

Bradburn Parent Teacher Store, Inc. v. 3M,
   No. CIV.A. 02-7676, 2005 U.S. Dist. LEXIS 5313 (E.D. Pa. Mar. 30, 2005) ..........................3

Chicago Bd. of Trade v. United States,
   246 U.S. 231 (1918) ...................................................................................................................6

D’Agostino v. Hous. Auth.,
   No. 3:05-cv-01057, 2007 U.S. Dist. LEXIS 5965 (D. Conn. Jan. 29, 2007) ............................9

Federal Trade Comm’n v. Qualcomm Inc.,
   No. 17-CV-002200-LHK, 2019 U.S. Dist. LEXIS 86219 (N.D. Cal. May 21,
   2019) ..........................................................................................................................................6

Gorbea v. Verizon N.Y., Inc.,
   No. 11-CV-3758, 2014 U.S. Dist. LEXIS 87295 (E.D.N.Y. Aug. 2, 2011) ..............................9

Inventio AG v. Otis Elevator Co.,
    No. 06-Civ.-5377(CM), 2011 U.S. Dist. LEXIS 88965 (S.D.N.Y. June 22,
    2011) ..................................................................................................................................3, 4, 7

Jones v. N.Y. City Health & Hosp. Corp.,
   No. 00 Civ. 7002, 2003 U.S. Dist. LEXIS 9014 (S.D.N.Y. May 29, 2003) ..............................9

McWane, Inc. v. Federal Trade Comm’n,
  784 F.3d 814 (11th Cir. 2015) ...................................................................................................6

MF Glob. Holdings Ltd. v. PricewaterhouseCoopers LLP,
  232 F. Supp. 3d 558 (S.D.N.Y. 2017)........................................................................................3

In re Namenda Direct Purchaser Antitrust Litig.,
    331 F. Supp. 3d 152 (S.D.N.Y. 2018).............................................................................. passim

In re Namenda Direct Purchaser Antitrust Litig.,
    No. 15-cv-7488 (CM), 2017 U.S. Dist. LEXIS 83446 (S.D.N.Y. May 23,
    2017) ................................................................................................................................ passim



                                                                        ii
        Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 4 of 24



New York v. Actavis, PLC,
   No. 14 CIV. 7473, 2014 U.S. Dist. LEXIS 172918 (S.D.N.Y. Dec. 11, 2014)...................7, 17

Nichol v. City of Springfield,
   No. 6:14-CV-01983-AA, 2017 U.S. Dist. LEXIS 199467 (D. Or. Dec. 3,
   2017) ..........................................................................................................................................3

Palmieri v. Defaria,
   88 F.3d 136 (2d Cir. 1996).........................................................................................................3

Rekhi v. Wildwood Indus., Inc.,
   61 F.3d 1313 (7th Cir. 1995) .....................................................................................................7

New York ex rel. Schneiderman v. Actavis PLC,
   787 F.3d 638 (2d Cir. 2015).....................................................................................................17

U.S. Football League v. Nat’l Football League,
   842 F.2d 1335 (2d Cir. 1988).....................................................................................................6




                                                                        iii
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 5 of 24



I.     INTRODUCTION

       Forest’s Motion in Limine No. 16 to Prevent Improper Use of the Court’s Collateral

Estoppel Order (ECF No. 800) should be denied. It is an obvious effort to improperly limit this

Court’s May 23, 2017 collateral estoppel order (In re Namenda Direct Purchaser Antitrust Litig.,

No. 15-cv-7488 (CM), 2017 U.S. Dist. LEXIS 83466 (S.D.N.Y. May 23, 2017) (“Namenda IV”))

and to avoid the binding factual findings made against Forest in the New York Attorney General

(“NYAG”) action. In its decision on collateral estoppel, this Court held that Forest is precluded

from relitigating whether its withdrawal statements concerning Namenda IR (the “hard switch”)

were anticompetitive. Forest seeks to cabin that ruling to apply only to the February 14, 2014

announcement of the withdrawal, but not to Forest’s public statements in 2013 and early 2014 or

its massive marketing campaign after February 14, 2014 to “overcommunicate” the withdrawal

announcement to the market in order to “accelerate” switching to Namenda XR before Forest

planned to stop distributing Namenda IR. This Court rejected Forest’s approach at summary

judgment, and should do so again.

       Plaintiffs’ theory is that the hard switch caused a shift in physician prescribing well

beyond the level a soft switch would have achieved (approximately 30% conversion from IR to

XR, instead of the 53% conversion Forest says it achieved by the time of generic entry in July

2015, which Plaintiffs contend was a result of the hard switch). It is that excess conversion that

forms the basis for Plaintiffs’ hard switch damages. Consistent with this Court’s rulings,

Plaintiffs submitted proposed jury instructions relative to the collateral estoppel order that

appropriately reflect the law of the case on Plaintiffs’ burden of proof and of the application of

the collateral estoppel order to the product hop damages. Lastly, Plaintiffs’ experts will testify

within the confines of that order regarding the economic consequences of the Court’s finding that

Forest’s hard switch was deemed anticompetitive.
      Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 6 of 24



II.    ARGUMENT

       A.      Forest’s Motion in Limine is an Improper Attempt to Reconsider the
               Collateral Estoppel Order and Escape this Court’s Prior Findings

       Through its motion, Forest essentially asks the Court to revisit and rewrite the collateral

estoppel order. The Court should refuse Forest’s invitation.

       The collateral estoppel order precludes Forest from challenging whether its public

statements that it was withdrawing Namenda IR were anticompetitive. Forest continues to insist

that “Namenda IR was never withdrawn” (Defs.’ Br. at 13), yet the collateral estoppel order

holds otherwise, because, as the Second Circuit held in affirming the injunction, “announcing the

imminent discontinuation of a drug is tantamount to withdrawal.” Namenda IV, 2017 U.S. Dist.

LEXIS 83466, *34 (quoting New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638, 648

(2d Cir. 2015) (“Namenda II”)). That holding applies with equal force to any public statement

by Forest employees that it would discontinue Namenda IR. While the Court referred to the

February 14, 2014 announcement specifically, the holding was that communication of

withdrawal is the same as withdrawal and is anticompetitive. Permitting Forest to relitigate this

issue would give Forest a second bite at the apple and potentially confuse the jury about whether

certain withdrawal statements were permissible, while others were not.

       What remains to be litigated is the extent to which Forest’s withdrawal statements injured

the Direct Purchaser Class through overcharges on their purchases of Namenda XR that instead

would have been purchases of cheaper generic Namenda IR. Plaintiffs’ experts have calculated

these damages based upon the difference between the conversion that Forest obtained for

Namenda XR (53%) and the approximately 30% conversion it reasonably could have expected

had it employed only a soft switch.




                                                 2
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 7 of 24



       B.      Jury Instructions – To Be Delivered by the Court – Would Correctly Inform
               the Jury of Issues Previously Decided

       Forest claims Plaintiffs’ proposed jury instructions are improper. Forest’s motion is

misplaced, misinformed, ignores the clear terms of the Court’s order and should be denied.

       In its attack on Plaintiffs’ jury instructions, Forest again is asking the Court to relieve it

from adverse findings in the NYAG action. Plaintiffs’ proposed jury instructions appropriately

ask the Court to inform the jury as to determinations of facts and law from that case. Forest’s

attack is also misplaced. See Palmieri v. Defaria, 88 F.3d 136, 141 (2d Cir. 1996) (“The purpose

of an in limine motion is to aid the trial process by enabling the Court to rule in advance of trial

on the relevance of certain forecasted evidence”) (internal quotes omitted); MF Glob. Holdings

Ltd. v. PricewaterhouseCoopers LLP, 232 F. Supp. 3d 558, 580 (S.D.N.Y. 2017) (ruling on

motions to exclude “evidence or argument”).

        Plaintiffs’ proposed jury instructions are, of course, neither evidence nor arguments, but

set forth what Plaintiffs maintain is the correct governing law to be applied to the case, including

what Plaintiffs believe to be the appropriate way for the Court to inform the jury about the

findings in the NYAG action. Indeed, use of jury instructions is a proper way for the Court to

frame prior findings for the jury. See, e.g., Nichol v. City of Springfield, No. 6:14-CV-01983-

AA, 2017 U.S. Dist. LEXIS 199467, at *28 (D. Or. Dec. 3, 2017) (“[D]efendants will be entitled

to an issue preclusion jury instruction regarding the dishonest statements”); Bradburn Parent

Teacher Store, Inc. v. 3M, No. CIV.A. 02-7676, 2005 U.S. Dist. LEXIS 5315, at *51 (E.D. Pa.

Mar. 30, 2005) (“[A]ny residual danger that application of collateral estoppel could distort the

remaining issues in this case can be prevented through the use of appropriate jury instructions at

trial.”). Cf. Inventio AG v. Otis Elevator Co., No. 06-Civ.-5377(CM), 2011 U.S. Dist. LEXIS

88965, at *5 (S.D.N.Y. June 22, 2011) (McMahon, J.) (“The jury will be instructed, at the



                                                  3
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 8 of 24



beginning and at the end of the case, that it is bound by the claim construction [in the court’s

claims construction opinion], and that it must reject any testimony that is inconsistent with the

claim construction or that suggests the construction is wrong.”).

       While Forest complains about Plaintiffs’ proposed jury instructions (see Defs.’ Br. at 3,

5-6, 10, 15), the proposed instructions are correct. For instance, Forest criticizes a block quote

from Plaintiffs’ proposed instructions (id. at 5-6), failing to note that much of that text comes

directly from this Court’s opinions.

       For instance, Plaintiffs request the following charge:

       As to this [the hard switch product hop] theory, I instruct you that a court has
       already decided that Defendants violated the law, and that you must take it as
       established that Defendants’ conduct publicizing their plan to discontinue
       Namenda IR and convert the market to Namenda XR was “coercive and
       anticompetitive” and that Defendants lacked “any non-pretextual procompetitive
       justification for its illegal conduct.”

Revised Pls.’ Proposed Jury Instructions at 4 (ECF No. 701) (“Pls.’ Proposed Inst.”). This

instruction quotes this Court’s express findings that Forest’s conduct was “coercive and

anticompetitive” and “lacked any non-pretextual procompetitive justification” for its illegal

conduct. Namenda IV, 2017 U.S. Dist. LEXIS 83446, at *50.

       Plaintiffs’ proposed instruction also correctly informs the jury that Forest “effectively

withdrew” Namenda IR from the market, and that “Defendants’ hard switch – the combination of

introducing Namenda XR into the market and effectively withdrawing Namenda IR – forced

Alzheimer’s patients who depend on memantine therapy to switch to [Namenda] XR[.]” Pls.’

Proposed Inst. at 4-5 (emphasis in original). Again, these are direct quotes from the Court’s

estoppel opinion, which in turn are based on findings in the NYAG action. Namenda IV, 2017

U.S. Dist. LEXIS 83446, at *30 (“‘Defendants’ actions effectively withdrew Namenda IR from

the market,’ starting with that announcement, and . . . Defendants’ hard switch—the combination



                                                  4
      Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 9 of 24



of introducing Namenda XR into the market and effectively withdrawing Namenda IR—forced

Alzheimer’s patients who depend on memantine therapy to switch to XR’”) (quoting Namenda

II, 787 F.3d at 648, 654) (emphasis in original).

       Plaintiffs’ proposed instructions then focus the jury on the only questions remaining on

the hard switch claim: “if Plaintiffs paid some overcharge that was materially caused by the hard

switch product hop, and if so, how much the overcharges were.” Pls.’ Proposed Inst. at 5. This is

the only issue that the Court has left for the jury: “proof of an antitrust injury to Plaintiffs caused

by Forest’s conduct.” Namenda IV, 2017 U.S. Dist. LEXIS 83446, at *52.

       Of course, it is up to the Court to determine how far collateral estoppel applies, and

Plaintiffs will conform their proposed instructions and evidence to the Court’s rulings. But

Forest does not point to any legal error in the instructions, which is unsurprising given how

closely they adhere to the Court’s decision. Moreover, as the Court noted at the June 4, 2019

status conference, the time to consider the jury instructions is “way in the future.” Declaration of

Joseph Opper (“Opper Decl.”), Ex. 17, Hearing Tr. at 23, In re Namenda Direct Purchaser

Antitrust Litig., No. 06 Civ. 5377 (CM) (S.D.N.Y. June 4, 2019).

       Rather, Forest is upset the jury would be told that Forest was already found to have

broken the law. But, of course, it has. Forest would prefer for jurors to make the injury

determination in a vacuum. But the jury needs to be told of the finding, because the nature and

intent of Forest’s conduct is probative of whether it caused such harm. For instance, that Forest

engaged in illegal conduct that was likely to generate anticompetitive harm (here, higher prices)

is highly relevant to – and creates a presumption of – Plaintiffs’ injuries. See In re Actos End-

Payor Antitrust Litig., 848 F.3d 89, 101 (2d Cir. 2017) (“[A]n antitrust plaintiff may be entitled

to a presumption of causation where the anticompetitive conduct ‘is deemed wrongful because it




                                                    5
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 10 of 24



is believed significantly to increase the risk of a particular injury’ and that injury occurred.”)

(quoting In re Publ’n Paper Antitrust Litig., 690 F.3d 51, 66 (2d Cir. 2012)). See Pls.’ Proposed

Inst. at 92 & n.180, and at 99.

       Likewise, the injury question is informed by evidence that it was Forest’s intent to

suppress generic competition through the hard switch. As the Court of Appeals has held,

“evidence of intent and effect helps the trier of fact to evaluate the actual effect of challenged

business practices[.]” U.S. Football League v. Nat’l Football League, 842 F.2d 1335, 1359 (2d

Cir. 1988) (citations omitted). See also Chicago Bd. of Trade v. United States, 246 U.S. 231,

238 (1918) (“[K]nowledge of intent may help the court to interpret facts and to predict

consequences.”); Federal Trade Comm’n v. Qualcomm Inc., No. 17-CV-002200-LHK, 2019

U.S. Dist. LEXIS 86219, at *385 (N.D. Cal. May 21, 2019) (“This evidence of Qualcomm’s

intent confirms the Court’s conclusion that Qualcomm’s practices cause anticompetitive harm”);

McWane, Inc. v. Federal Trade Comm’n, 783 F.3d 814, 840 (11th Cir. 2015) (“[T]he clear

anticompetitive intent… supports the inference that it harmed competition.”). Thus, the jury may

extrapolate from the prior findings and determine whether Forest actually achieved at least some

of the anticompetitive harm it planned to wreak.

       Defendants cite the portion of the Court’s collateral estoppel order sending the injury

issue to the jury, pretending as though the Court meant to bar any mention of anticompetitive

effects found in the NYAG case.

       In addition to the determinations this Court has already made on Plaintiffs’ hard switch

theory, Forest can also be estopped from contesting factual findings in the NYAG case that

inform the jury’s determination on the injury issue. See Allen v. McCurry, 449 U.S. 90, 94

(1980) (“Under collateral estoppel, once a court has decided an issue of fact or law necessary to




                                                  6
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 11 of 24



its judgment, that decision may preclude relitigation of the issue in a suit on a different cause of

action involving a party to the first case.”) (emphasis added); Rekhi v. Wildwood Indus., Inc., 61

F.3d 1313, 1317 (7th Cir. 1995) (“Collateral estoppel applies to rulings of law as well as to

findings of fact.”) (emphasis added). The factual findings underlying the finding of

anticompetitive harm from the hard switch were necessarily decided in the NYAG Action. See

Namenda IV, 2017 U.S. Dist. LEXIS 83446, at *50 (observing that Judge Sweet must have found

that “Forest had already caused anticompetitive injury to the memantine market that had to be

rectified.”) (emphasis in original). Hence, Forest should be estopped from contesting at trial the

same issues of market harm already decided in the NYAG case, including the fact that

“‘Defendants’ actions effectively withdrew Namenda IR from the market,’” and “‘forced

Alzheimer’s patients who depend on memantine therapy to switch to XR.’” Id. at *30 (quoting

Namenda II, 787 F.3d at 648, 654). Likewise, Forest should be estopped from contesting other

facts found in the NYAG action, including that Forest’s own internal projections estimated that,

using only soft-switch tactics, only 30% of Namenda’s IR patients would voluntarily switch to

Namenda XR. In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-7488 (CM), Mem.

Op. at 24-25 (S.D.N.Y. May 23, 2017) (ECF No. 253) (sealed version) (citing New York v.

Actavis, PLC, No. 14 CIV. 7473 (RWS), Mem. Op. at 80 (S.D.N.Y. Dec. 11, 2014)(unredacted

version)). Those findings could be read to the jury by the Court as having been already

established if the Court determines that its own opinion on collateral estoppel, or Judge Sweet’s

opinion is not admissible (or they could be read to the jury in addition to their admission). The

only issue for the jury in deciding damages is how much additional share Forest’s hard switch

conduct caused.

       C.      Forest’s Request to Exclude Evidence on pre and post February 14, 2014
               Withdrawal Conduct Should be Denied



                                                  7
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 12 of 24



       Forest argues that the collateral estoppel order renders irrelevant evidence of “Forest’s

rationale for, and planned implementation of, its enjoined withdrawal of Namenda IR.” Defs.’

Br. at 6. The Court should reject this as even Forest admits “the Court has already concluded

that [Plaintiffs’] experts will be allowed to testify about Forest’s pre-and post- announcement

conduct[.]” Id. at 12. Forest’s admission is correct; the evidence is relevant.

               1.      The general categories of evidence that Forest seeks to exclude are
                       relevant

       Forest does not detail what specific evidence it seeks to exclude (other than snippets of

testimony discussed below), and instead attacks broad categories of evidence. Those categories

include evidence relating to (i) its “planned implementation of its hard switch,” (ii) its “rationale

for choosing a hard-switch strategy,” (iii) its “dissatisfaction with its soft-switch conversion

efforts as a motive for withdrawing Namenda IR,” (iv) the “timing” of its hard switch decision,

and (v) the “various ‘soft switch’ marketing efforts Forest considered or employed.”

       This evidence is relevant. In its summary judgment decision, the Court considered

evidence concerning the planning and expectations of effects of the hard switch communications

before February 2014, and held that Plaintiffs’ experts’ opinions relying upon that evidence are

admissible. See, e.g., In re Namenda Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 179

(S.D.N.Y. 2018) (“Namenda V”) (“Specifically, Defendants claim that [Dr. Lamb’s]

methodology improperly includes alleged injury from before the February 2014 announcement,

in violation of this Court’s earlier conclusion about the proper damages period … In his report,

Dr. Lamb cites documents demonstrating that, before the February 2014 announcement, Forest

had already begun discuss[ing] its hard switch plan outside the company”). This evidence is

relevant, as outlined in Section II.B above, to show Forest’s intent, which is relevant to evaluate

the actual effect of the challenged conduct. Moreover, it is relevant to show the share Forest



                                                  8
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 13 of 24



would have obtained absent its hard switch conduct – an issue the jury will consider in

determining damages.

       Review of the cases that Forest cites (Defs.’ Br. at 6-7) to support the preclusive effect of

prior decisions of the court (whether by collateral estoppel or other order) reflects the

unremarkable proposition that when a court rules before trial that a party cannot pursue a claim

or present certain evidence, that party cannot do so at trial. The cited cases do not turn the prior

rulings on their head to preclude use of relevant evidence proffered by the party that prevailed on

the issue adjudicated. See D’Agostino v. Hous. Auth., No. 3:05-cv-01057, 2007 U.S. Dist. LEXIS

5965, at *5, *13-14 (D. Conn. Jan. 29, 2007) (plaintiffs could not offer evidence on allegations

for which court had granted defendants summary judgment); Gorbea v. Verizon N.Y., Inc., No.

11-CV-3758, 2014 U.S. Dist. LEXIS 87295, at *5 (E.D.N.Y. Aug. 2, 2011) (granting motion in

limine to preclude plaintiff from offering evidence regarding its own “previously dismissed

claims”); Jones v. N.Y. City Health & Hosp. Corp., No. 00 Civ. 7002, 2003 U.S. Dist. LEXIS

9014, at *2 (S.D.N.Y. May 29, 2003) (granting motion in limine to prevent plaintiff from offering

evidence of discrimination after court dismissed claim at summary judgment). If a claim is

dismissed, evidence supporting the dismissed claim likely is not relevant at trial. But that is not

the situation here. Here, Forest lost. The fact that evidence may relate to an issue upon which

Forest is estopped from relitigating does not render it irrelevant to issues that remain. Plaintiffs

show below the relevance of the challenged evidence.

                       a.      Evidence related to Forest’s “planned implementation of its
                               hard switch” is relevant to frame the context of its impact

       Evidence of how Forest planned to implement the hard switch is relevant to show, among

other things, that Forest planned a marketwide blitz to over communicate its anticompetitive

withdrawal message, and that Forest expected that the mere communication of withdrawal would



                                                  9
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 14 of 24



accelerate switching to Namenda XR long before it stopped shipping Namenda IR. See, e.g.,

Opper Decl. Ex. 46, PX-0479 at FRX-AT-03724244 (excerpted) (Forest forecaster: “I have IR to

XR conversion accelerating two-fold following the announcement of withdrawal. I think

acceleration will definitely happen but the exact magnitude is difficult to predict”); Opper Decl.

Ex. 47, PX-0977 at FRX-AT-03872027, ‘29 (“Namenda Withdrawal Sales Force Training”: “In

addition to a broad outreach communication plan to caregivers and AD professionals, the Forest

sales force will provide information and resources to help make this a smooth transition.”);

Opper Decl. Ex. 48, PX-0926 at FRX-AT-03565770 (“it is going to be vital that we over

communicate this change”). After the February 14, 2014 announcement, the prediction of

Forest’s forecaster about acceleration was proven true, as Forest credited the significant shift to

Namenda XR to the withdrawal announcement. See Opper Decl. Ex. 49, PX-0496 at FRX-AT-

03588065 (April 3, 2014 email: “Since the announcement that we will be discontinuing

Namenda IR later this summer, we have seen steady increases in the conversion rates with

Namenda XR across the nation.”).

       Another example, cited by the Court on summary judgment, includes Forest telling

investors in the Summer of 2013 that Forest had expected a 30% share for XR (before it decided

to do the hard switch), and that it was considering the hard switch. See Namenda V, 331 F. Supp.

3d at 181, 182 (Dr. Berndt relied upon fact that “Forest’s executives valued these analyses as

reliable and accurate as they used them when communicating their expectations about Namenda

XR share in the soft switch scenario internally (including to Forest’s Board of Directors) and

externally to the investing community”; Dr. Lamb confirmed his finding of 30% market share for

XR from just a soft switch “was reasonable based on its specific use in numerous company

presentations, statements by company executives on earnings calls, and testimony by these




                                                 10
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 15 of 24



executives.”). Forest’s public statements in 2013 were preparing the market for the ultimate

announcement of the hard switch and beginning to create doubt about the continued availability

of Namenda IR.

       The evidence above shows Forest planned to, and did, leverage its hard switch

communications to shift the market even before the February 14, 2014 announcement, and

evidence discussed below (that Forest also wants excluded) shows that Forest knew this

campaign would have an immediate and long-term impact on physician prescribing habits.

                       b.     Evidence of the “rationale for choosing a hard-switch strategy”
                              and “dissatisfaction with its soft-switch conversion” is relevant
                              to show the reasonable expectations from a soft switch alone.

       Forest seeks to exclude evidence that shows that its soft switch efforts prior to February

2014 were not converting enough of the market to even reach a 30% share for XR, and shows

why Forest chose to do the hard switch – i.e., it was not satisfied with the pace of conversion

resulting from its soft switch marketing activities. See, e.g., Opper Decl. Ex. 50, PX-0478 at

FRX-AT-03860760 (September 2013: “Over the past few weeks, Namenda XR conversion is on

the upturn but we need to accelerate our efforts in order to meet our FY14 goal of 20%.”); Opper

Decl. Ex. 51, PX-0483 at FRX-AT-01806018 (October 30, 2013: market research department

was “concerned that [the] XR business is not picking up as much as expected in [Long-term

Care]”). Additional evidence in this category includes the analog analyses, Forest’s internal

discussions of its share expectations, its soft switch plans, the formulary placement it achieved

shortly after the launch of Namenda XR, and Forest’s expectation that the mere announcement of

withdrawal would cause switching to accelerate.

       The Court has already held that Dr. Lamb’s and Dr. Berndt’s opinions, which relied upon

this evidence and which Forest attacked as being without basis, are admissible. See Namenda V,

331 F. Supp. 3d at 180-82 (holding admissible Dr. Lamb’s and Dr. Berndt’s analysis of Forest’s


                                                11
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 16 of 24



forecasting and analyses). This evidence is probative of what percentage of conversion a soft

switch campaign, unaided by withdrawal conduct, would achieve. Forest was struggling to

achieve share conversion of even 30% before it began to communicate the hard switch to the

market, and a jury could conclude that the additional share that Forest obtained above 30% was

caused by the acceleration of switching caused by the withdrawal announcement.

       Contrary to the evidence of its pre-hard switch announcement experience, Forest argues

that its soft switch efforts were on a trend to achieve the 53% share XR ultimately obtained, and

that it was its aggressive soft switch marketing campaign after the injunction that brought XR

share from 36% at the time of the injunction (itself an overly inflated number due to the hard

switch efforts) to 53%. See Defs.’ Contentions at page 13 (bullet points 2-4) (ECF No. 699-2).

Forest wants to exclude the evidence of the weak results of its soft switch campaign because that

evidence, alone, could support a jury finding that Forest’s soft switch efforts were going to result

in, at most, the 30% Namenda XR share Forest expected in its forecasts, and that it was the hard

switch communications campaign that caused IR/XR conversion to accelerate and enabled Forest

to gain the share that Namenda XR attained in excess of 30%. Cf. Namenda V, 335 F. Supp. 3d

at 179 (“Plaintiffs meet their burden if they show that the defendants’ unlawful facts

substantially contributed to their injuries, even though other facts may have contributed

significantly.”) (quoting U.S. Football League, 842 F.2d at 1377)).

                       c.     Evidence of the “timing” of the hard switch decision is relevant
                              to show that the decision affected formulary changes.

       The timing of the hard switch decision is relevant to show that certain formulary changes

that Forest credits with being the cause of significant conversion were, in fact, themselves tainted

by withdrawal communications. Forest contends the hard switch decision was not made until

late January 2014, despite a Forest document from October 18, 2013 that clearly states, “Forest



                                                 12
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 17 of 24



has made the decision to discontinue sales of Namenda IR and transition all patients to Namenda

XR.” Opper Decl. Ex. 52, PX-0480 at FRX-AT-01779417. The timing is relevant to show the

impact on formulary placement and increased conversion to Namenda XR. Of particular

relevance, just two weeks later, on October 30, 2013, Forest told MCO Optum it was

withdrawing IR, and Optum agreed to add XR to its formulary and tell members about the

withdrawal. See Opper Decl. Ex. 53, PX-1569 at FRX-AT-00952577 (“[Optum] said they would

add [Namenda XR] on 1/1/2014 and assist us with communicating the IR withdrawal from

market to the membership. They would provide a letter (we will get a sample soon) that would

promote the conversion to IR once the removal date was announced”); Opper Decl. Ex. 54, PX-

0938, FRX-AT-03684533-35 (October 31, 2013, email from Optum attaching a draft letter to

patients about withdrawal). The Court has already held this pre-February 14, 2014 evidence is

admissible. See Namenda V, 331 F. Supp. 3d at 179 (“Defendants argue that Dr. Lamb

improperly expanded the time period of alleged injury to include data from before the February

2014 Namenda IR discontinuation announcement . . . . These opinions are admissible.”). The

timing of the announcement is plainly relevant; Forest can seek to convince the jury that its own

document is not credible, or that it did not tell Optum about the withdrawal in 2013.

                      d.      Evidence of “various ‘soft switch’ marketing efforts Forest
                              considered or employed” will show Forest considered its soft
                              switch efforts in forecasting a 30% soft switch share.

       Forest wants to exclude evidence of its long planned soft switch marketing efforts in

order to convince the jury that the share it obtained after the November 2014 injunction was the

result of new and more aggressive marketing efforts not already factored into its forecasts.

However, the evidence Forest seeks to preclude, some from even before the launch of Namenda

XR, shows Forest had long planned to use a variety of aggressive soft switch marketing efforts,

and thus Forest’s forecasts would have already factored in these efforts.


                                                13
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 18 of 24



       Forest had planned a very aggressive and broad marketing campaign to tout differences

between Namenda IR and Namenda XR that was targeted to MCOs, physicians, long term care,

caregivers, and patients. Even before the launch of Namenda XR, Forest planned to blitz the

market, to “Use pharmacies to reach caregivers and to aid in conversion,” to “Announce XR

directly to 115,000+ caregivers,” to send out hundreds of thousands of emails and messages, to

utilize direct to consumer marketing through in pharmacy television advertising and in store

messaging. Opper Decl. Ex. 55, PX-0928 at FRX-AT-03573568, slides 25, 28, and 44 (2013

“Namenda Franchise Business Plan”). Forest planned to engage in broad multi-media marketing

efforts to anyone with any influence over the prescribing decision, including caregivers. In

making its forecasts, it is inconceivable that Forest’s forecasters did not assume that Forest was

undertaking its best efforts to market Namenda XR, and would have taken these plans into

account.

       This evidence can rebut Forest’s claim that its soft switch marketing efforts after

November 2014 were new and different (the impression that it would exploit if Plaintiffs are

prevented from showing those efforts were either already in use or contemplated when Forest

projected it would get only 30% share for XR). Forest can seek to argue that it got more

aggressive in its marketing (more than it planned in 2013 when it had the same interest in

shifting share to Namenda XR), but it should not be able to use the collateral estoppel order to

prevent Plaintiffs from showing there was nothing materially new or unexpected about the post

injunction soft switch marketing efforts not already accounted for when Forest projected XR

would get a 30% share through a soft switch alone.

       Forest bemoans the unfairness of the collateral estoppel ruling for not allowing it to re-

litigate its alleged procompetitive arguments about acts already found to be anticompetitive, yet




                                                14
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 19 of 24



it wants to use the collateral estoppel order to allow it to present a one-sided view of the impact

of its post-injunction soft switch marketing efforts, as if they all were employed for the first time.

This makes no sense. Forest did not win the collateral estoppel motion. It lost.

               2.      The specific testimony Forest seeks to exclude is relevant to show the
                       impact of withdrawal statements on physicians’ prescribing habits.

       Forest seeks to exclude testimony about the impact of withdrawal on the market primarily

on the baseless distinction that Forest continues to press – that Forest did not actually withdraw

Namenda IR – and thus statements about the impact of an incomplete withdrawal are irrelevant

to showing the impact of announcing a withdrawal. See Defs.’ Br. at 14-15.

       Importantly, the impact of switching, whether resulting from literal withdrawal, or the

communication of withdrawal, is similar and long lasting. As Forest’s own CEO admitted, once

a physician switches the prescribing decision, the prospect of reverse commuting is much more

difficult. Opper Decl. Ex. 56, PX-0893, FRX-AT-01775500-18 at 16 (if Forest converts a

prescription, “it’s very difficult for the generics to reverse commute back”). Consistent with

that, in testimony that Forest wants to exclude, Mr. Saunders admitted that a hard switch could

help Forest “achieve significantly higher levels of conversion,” “hold on to a larger share of its

bases” against generic competition, and achieve “a higher conversion rate.” See Defs.’ Br. at 14-

15. Forest contends that Mr. Saunders’ testimony should be excluded because it was premised

upon a fully executed hard switch and Forest never finalized the removal of IR from the market.

Leaving aside that this is contrary to the holdings of the Second Circuit and this Court that

announcement of withdrawal is tantamount to withdrawal, as shown above Forest’s own

forecaster projected that the mere announcement of withdrawal would accelerate IR to XR

switching, and Forest credited the withdrawal communications campaign with increasing

conversion. Thus, Mr. Saunders’ testimony is consistent with that evidence, and is highly



                                                 15
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 20 of 24



relevant to the jury’s understanding of the impact of withdrawal statements. There is no basis to

exclude it.

          Forest also seeks to exclude the testimony of Dr. Lah and Mr. Stitt about the impact of

withdrawal on physicians – that it causes them to switch – which is consistent with Forest’s own

expectations and relevant to impact. Dr. Lah testified “if Forest implements its plan to cease

selling Namenda IR, then I will have no choice but to switch.” Toto Decl., Ex. 3, ECF No. 801-8

(NYAG Dep. of James Lah, 273:14-20). Mr. Stitt testified that “prescribers will be forced

essentially to switch to the XR product” as a result of “discontinuing” Namenda IR, and he

agreed that “Forest’s decision to discontinue” Namenda IR “will result in significantly less use of

the generic Namenda IR tablets.” Toto Decl., Ex. 4, ECF No. 801-4, (NYAG Trial Tr. Nov. 10,

2014, 124:21-125:9, 132:12-16). As noted above, the announcement of withdrawal is

tantamount to actual withdrawal, which makes Dr. Lah’s and Mr. Stitt’s testimony plainly

relevant to the impact of the announcement of withdrawal.

          D.     Forest Suffers No Unfair Prejudice from Being Precluded from Relitigating
                 its Procompetitive Justifications

          Forest complains that it is somehow unfair for Plaintiffs to be able to present evidence

about how Forest’s actions harmed the market, without Forest being able to present its purported

procompetitive justifications for the hard switch. The time for Forest to try to justify and excuse

its conduct has come and gone. All that remains now is for Plaintiffs to prove their overcharge

injuries and damages resulting from the hard switch. See Namenda IV, 2017 U.S. Dist. LEXIS,

at *52.

          Forest previously litigated its claimed procompetitive justifications in the NYAG action

(both before Judge Sweet and before the Second Circuit), and those justifications were rejected

on the merits. In the NYAG trial, Forest cited claims by CEO Saunders that Forest wanted to



                                                  16
     Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 21 of 24



focus on follow-on Namenda products rather than continuing to market immediate-release

Namenda. Judge Sweet did not credit this assertion, finding it “was not as specific, or as

persuasive, as his earlier representations to shareholders” and that the purpose of the hard switch

was “to put barriers obstacles in the path of producers of generic memantine and thereby protect

Namenda’s revenues from a precipitous decline following generic entry.” New York v. Actavis,

PLC, No. 14 CIV. 7473, 2014 U.S. Dist. LEXIS 172918, at *110 (S.D.N.Y. Dec. 11, 2014), aff’d

sub nom. Namenda II, 787 F.3d 638. The Court of Appeals considered this specific question,

only to affirm that “[a]ll of Defendants’ procompetitive justifications for withdrawing IR are

pretextual.” Namenda II, 787 F.3d at 658. As this Court then held, “Forest is precluded from

relitigating the questions of ...whether Forest had any non-pretextual procompetitive

justifications for its illegal conduct.” Namenda IV, 2017 U.S. Dist. LEXIS 83446, at *50.

       Simply put, Forest had its bite at the apple to convince Judge Sweet or the Court of

Appeals of its procompetitive justifications. It lost. Collateral estoppel precludes it from trying

a third time. There is nothing unfair about that.

       E.      The Collateral Estoppel Order Is Admissible and Plaintiffs’ Experts Can
               Refer to It While Testifying

       The collateral estoppel order is admissible. It is the clearest explanation of what the

Court has ruled with respect to the hard switch campaign and how it applies here, and there is

nothing improper about simply providing the order to the jury. As more fully explained in

Plaintiffs’ opposition to Forest’s Motion In Limine No. 15 To Exclude The NYAG Namenda

Decisions, the collateral estoppel order is not hearsay and is otherwise admissible. See also

Inventio AG, 2011 U.S. Dist. LEXIS 88965, at *5 (court’s prior opinions admissible in

evidence).

       Given that the Court’s order informed how both sides’ experts addressed the issues, it is



                                                 17
       Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 22 of 24



perfectly appropriate for the experts to refer to the order in their testimony, as relevant to their

testimony, including that the Court found that the withdrawal statements are anticompetitive.

        F.     Plaintiffs Agree that the Court Can Exclude References to the Limited
               Distribution by Mail Order by Both Parties

        Plaintiffs agree with Forest that references to Forest’s planned mail order scheme to

provide for limited distribution of Namenda IR, which never was implemented, are not relevant.

Plaintiffs only plan to present such evidence if Forest does. Plaintiffs are willing to work with

Forest to excise both parties’ deposition designations referring to the mail order distribution

scheme.

III.    CONCLUSION

        Forest’s Motion in Limine No. 16 should be denied.


Dated: June 14, 2019                              Respectfully Submitted:


                                                    /s/ Dan Litvin
 David F. Sorensen                                  Bruce E. Gerstein
 Ellen T. Noteware                                  Joseph Opper
 Daniel C. Simons                                   Kimberly M. Hennings
 Nick Urban                                         Dan Litvin
 Berger Montague PC                                 Garwin Gerstein & Fisher LLP
 1818 Market Street – Suite 3600                    88 Pine Street, 10th Floor
 Philadelphia, PA 19103                             New York, NY 10005
 (215) 875-3000                                     Tel: (212) 398-0055
 (215) 875-4604 (fax)                               Fax: (212) 764-6620
 dsorensen@bm.net                                   bgerstein@garwingerstein.com
 enoteware@bm.net                                   jopper@garwingerstein.com
 dsimons@bm.net                                     khennings@garwingerstein.com
 nurban@bm.net                                      dlitvin@garwingerstein.com


 Peter Kohn                                         David C. Raphael, Jr.
 Joseph T. Lukens                                   Erin R. Leger
 Faruqi & Faruqi, LLP                               Smith Segura & Raphael, LLP
 1617 John F Kennedy Blvd. – Suite 1550             3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                             Alexandria, LA 71303
 (215) 277-5770                                     Tel: (318) 445-4480


                                                  18
   Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 23 of 24



(215) 277-5771 (fax)                        Fax: (318) 487-1741
pkohn@faruqilaw.com                         draphael@ssrllp.com
jlukens@faruqilaw.com

                                            Stuart E. Des Roches
                                            Andrew W. Kelly
                                            Odom & Des Roches, LLC
                                            650 Poydras Street, Suite 2020
                                            New Orleans, LA 70130
                                            Tel: (504) 522-0077
                                            Fax: (504) 522-0078
                                            stuart@odrlaw.com

                                            Russ Chorush
                                            Heim Payne & Chorush, LLP
                                            1111 Bagby, Suite 2100
                                            Houston, TX 77002
                                            Tel: (713) 221-2000
                                            Fax: (713) 221-2021
                                            rchorush@hpcllp.com

                   Counsel for the Direct Purchaser Class Plaintiffs




                                          19
    Case 1:15-cv-07488-CM-RWL Document 841 Filed 06/14/19 Page 24 of 24



                                  CERTIFICATE OF SERVICE

      I hereby certify that on June 14, 2019, I electronically filed the above by the CM/ECF

system.


                                                   Respectfully submitted,

                                                   /s/ Dan Litvin
                                                   Dan Litvin




                                              20
